               Case 2:20-cv-00017-TC Document 24 Filed 05/15/20 Page 1 of 2




KAMIE F. BROWN (8520)
DAVID H. LEIGH (9433)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P. O. Box 45385
Salt Lake City, UT 84145-0385
Tel: (801) 532-1500
Fax: (801) 532-7543
kbrown@rqn.com
dleigh@rqn.com

Attorneys for Defendants Verizon Wireless Services, LLC, AKA Wireless, Inc. and
ABC Phones of North Carolina, Inc.


                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


RACHEL HAGEMANN, an individual,
                                                           JOINT STIPULATED
                  Plaintiff,                             MOTION FOR DISMISSAL
                                                          WITHOUT PREJUDICE
          v.
                                                          Case No. 2:20-cv-00017-TC
VERIZON WIRELESS SERVICES, LLC, a
                                                             Judge Tena Campbell
foreign limited liability company, AKA
WIRELESS, INC., a North Carolina
Corporation, DBA VICTRA, ABC PHONES
OF NORTH CAROLINA, INC., a North
Carolina Corporation, DBA VICTRA PARK
CITY PARK AVE., and ESTEBAN DE JESUS
ANICA, an individual,

                  Defendants.


          Plaintiff Rachel Hagemann and Defendants Verizon Wireless Services, LLC (“Verizon”)

AKA Wireless, Inc. (“AKA Wireless”) DBA Victra, ABC Phones of North Carolina (“ABC

Phones”) DBA Victra Park City Park Ave., and Esteban De Jesus Anica (collectively,

“Defendants”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, without

1529630
            Case 2:20-cv-00017-TC Document 24 Filed 05/15/20 Page 2 of 2




prejudice, each claim and count therein asserted by Plaintiff against the Defendants in the above

styled action, with Plaintiff and Defendants to bear their own attorney fees, costs and expenses.

          DATED this 15th day of May, 2020.

                                              RAY QUINNEY & NEBEKER P.C.


                                               /s/ Kamie F. Brown
                                              Kamie F. Brown
                                              David H. Leigh

                                              Attorneys for Defendants Verizon Wireless Services,
                                              LLC, AKA Wireless, Inc. and ABC Phones of North
                                              Carolina, Inc.


                                              ADAMS DAVIS, P.C.


                                               /s/ Michael L. Banks (with permission)
                                              Michael L. Banks

                                              Attorneys for Plaintiff Rachel Hagemann




1529630                                         2
